Response to Arguments
1.	In Remarks, applicant argued that Radhakrishnan and Flynn fails to disclose or suggest “receiving an indication from the UE, wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”.
	It seems applicant kept arguing what the prior art taught. In fact, applicant fails to recognize how the claim limitation “receiving an indication from the UE, wherein the indication indicates a priority level for bandwidth allocation compared to other UEs” were interpreted. It seems applicant is seeking for the direct word “a priority level” from the prior art. The claim limitations as a whole is for UE to indicate its bandwidth allocation priority or guaranteed bandwidth compared to other UEs. But, “a priority level” could be described in so many ways, in this case, QoS level or QoS class. It’s important to note that claim does not specifically define how an indication is encoded and what are involved in indicating the priority level.

    PNG
    media_image1.png
    321
    520
    media_image1.png
    Greyscale

	In fact, Radhakrishnan describes that station indicates SSID in the connection request to AP (502-504 in fig. 5). Let’s ascertain claim interpretation further here. SSID is encoded to indicate the corresponding service profile which further indicates a service quality guaranteed for a user (fig. 4 of Radhakrishnan). Radhakrishnan explains QoS Flynn. In particular, Flynn teaches QoS service guaranteed a minimum bandwidth for QoS classes (par. 0076):
		QoS Class		Bandwidth (minimum)
		Gold user:		750 kbps
		Silver user:		250 kbps
		Bronze user:		125 kbps
	In summary, Radhakrishnan teaches an indication form the UE SSID or group name in order to indicate the associated QoS level, and Flynn teaches that QoS level is a priority for bandwidth allocation. Accordingly, the combination of Radhakrishnan and Flynn teaches to indicate QoS level for bandwidth allocation, minimum guaranteed, i.e., a priority, by SSID or group name.

	For the above reasons, claim limitations argued are considered obvious and do not hold a patentable weight unless claim further recites to overcome the claim interpretation set forth above.

/SAN HTUN/
Primary Examiner, Art Unit 2643